Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 1 of 15 Page ID #:1178



   1   JAMES G. KREISSMAN (SBN 206740)
       jkreissman@stblaw.com
   2   STEPHEN P. BLAKE (SBN 260069)
       sblake@stblaw.com
   3   SIMPSON THACHER & BARTLETT LLP
       2475 Hanover Street
   4   Palo Alto, California 94304
       Telephone: (650) 251-5000
   5   Facsimile: (650)251-5002
   6   CHET A. KRONENBERG (SBN 222335)
       ckronenberg@stblaw.com
   7   SIMPSON THACHER & BARTLETT LLP
       1999 Avenue of the Stars, 29th Floor
   8   Los Angeles, California 90067
       Telephone: (310) 407-7500
   9   Facsimile: (310) 407-7502
  10   Attorneys for Defendants Velocity Financial, Inc.,
       Christopher D. Farrar, Mark R. Szczepaniak,
  11   Christopher J. Oltmann, Alan H. Mantel, Ian K.
       Snow, John A. Pless, Brandon Kiss, Ogden Phipps,
  12   Daniel J. Ballen, John P. Pitstick, Joy L. Schaefer,
       Snow Phipps Group, LLC
  13
       [Additional counsel listed on signature page]
  14
                         UNITED STATES DISTRICT COURT
  15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
  16
       EDWARD A. BERG, Individually and on             Case No. 2:20-cv-06780 RGK (PLAx)
  17   Behalf of All Others Similarly Situated,
                                                       DEFENDANTS’ REPLY
  18                             Plaintiff,            MEMORANDUM OF POINTS
                                                       AND AUTHORITIES IN
  19                        v.                         FURTHER SUPPORT OF THEIR
                                                       MOTION TO DISMISS THE
  20   VELOCITY FINANCIAL, INC.,                       FIRST AMENDED COMPLAINT
       CHRISTOPHER D. FARRAR, MARK R.                  FOR VIOLATION OF THE
  21   SZCZEPANIAK, CHRISTOPHER J.                     SECURITIES ACT OF 1933
       OLTMANN, ALAN H. MANTEL, IAN K.
  22   SNOW, JOHN A. PLESS, BRANDON                    Judge: Hon. R. Gary Klausner
       KISS, OGDEN PHIPPS, DANIEL J.
  23   BALLEN, JOHN P. PITSTICK, JOY L.
       SCHAEFER, SNOW PHIPPS GROUP,                    Date:      December 21, 2020
  24   LLC, WELLS FARGO SECURITIES,                    Time:      9:00 a.m.
       LLC, CITIGROUP GLOBAL MARKETS
  25   INC., JMP SECURITIES, LLC and                   Courtroom: 850, 8th Floor
       RAYMOND JAMES & ASSOCIATES,
  26   INC.,
                           Defendants.
  27

  28


                Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 2 of 15 Page ID #:1179



   1                                              TABLE OF CONTENTS
   2   TABLE OF CONTENTS ........................................................................................... i
   3   TABLE OF AUTHORITIES ..................................................................................... ii
   4   INTRODUCTION ..................................................................................................... 1
   5   ARGUMENT ............................................................................................................. 1
   6   I.       THE COMPLAINT FAILS TO STATE A SECTION 11 CLAIM ................ 1
   7            A.       Velocity’s Underwriting Practice Statements Were Not
   8
                         Misleading ............................................................................................. 1

   9
                B.       Velocity Did Not Omit Information About Its Loan
                         Delinquencies ........................................................................................ 4
  10            C.       Velocity Did Not Misrepresent Real Estate Market Conditions .......... 8
  11            D.       Velocity Made All Required Disclosures Under Items 303 and
  12
                         105 ....................................................................................................... 10

  13
       II.      THE COMPLAINT SHOULD BE DISMISSED WITH PREJUDICE ....... 10

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                   Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                                      i
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 3 of 15 Page ID #:1180



   1                                            TABLE OF AUTHORITIES
   2   CASES
   3   Azar v. Yelp, Inc.,
          2018 WL 6182756 (N.D. Cal. Nov. 27, 2018) ..................................................... 9
   4
       Boca Raton Firefighters & Police Pension Fund v. Bahash,
   5     506 F. App’x 32 (2d Cir. 2012) ............................................................................ 4
   6   Carbajal v. HSBC Bank USA, N.A.,
         No. 16-cv-9297, 2017 WL 7806586 (C.D. Cal. May 16, 2017) .......................... 5
   7
       ConvergtTch.In re Convergent Tech. Sec. Litig.,
   8                   948 F.2d 507 (9th Cir. 1991) ................................................................................ 5
   9   DropbxSec.LitgIn re Dropbox Sec. Litig.,
                         No. 19-cv-06348, 2020 WL 6161502 (N.D. Cal. Oct. 21, 2020) ........................ 5
  10
       In re Ply Gem Holdings, Inc. Sec. Litig.,
  11       135 F. Supp. 3d 145 (S.D.N.Y. 2015) .................................................................. 6
  12   Matrixx Initiatives, Inc. v. Siracusano,
         563 U.S. 27 (2011) ............................................................................................... 4
  13
       Melot v. JAKKS Pac., Inc.,
  14     No. 13-cv-05388, 2014 WL 12589334 (C.D. Cal. June 6, 2014) ........................ 5
  15   Murphy v. Precision Castparts Corp.,
         No. 16-cv-00521, 2020 WL 4040827 (D. Or. July 17, 2020) .............................. 9
  16
       SplashTecHOdingIn re Splash Tech Holdings, Inc. Sec. Litig.,
  17                      160 F. Supp. 2d 1059 (N.D. Cal. 2001)................................................................ 9
  18   SynchroFiIn re Synchrony Fin. Sec. Litig.,
                   450 F. Supp. 3d 127 (D. Conn. 2020) .................................................................. 4
  19
       STATUTES AND REGULATIONS
  20
       17 C.F.R. § 229.105 ................................................................................................... 4
  21

  22

  23

  24

  25

  26
  27

  28
                   Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                                      ii
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 4 of 15 Page ID #:1181



   1                                     INTRODUCTION
   2         Plaintiff’s opposition fails to present a misstatement or omissions theory that
   3   can be reconciled with Velocity’s Registration Statement and extensive public
   4   disclosures. Moreover, Plaintiff’s two basic narratives contradict each other.
   5         The centerpiece of Plaintiff’s complaint is that Velocity failed to warn
   6   investors of the “onset of the coronavirus pandemic.” Compl. ¶ 8. Plaintiff presses
   7   this claim despite the fact that COVID-19’s significance was not foreseeable at the
   8   time of Velocity’s January 17, 2020 IPO. This claim is utterly meritless.
   9         As an evident fallback, Plaintiff’s opposition now asserts that Velocity faced
  10   “rising delinquenc[ies]” because it had “open[ed] its loan coffers to risky
  11   borrowers” which “ha[d] nothing to do with COVID.” ECF No. 50 (“Opp.”) at
  12   5:6-13 (emphasis added). This theory also fails. Velocity accurately detailed its
  13   underwriting practices, its delinquency rates, its growing portfolio of short-term
  14   loans, and related risks. Moreover, Plaintiff cannot point to any well-pleaded facts
  15   existing at the time of the IPO showing any (i) undisclosed trend of rising
  16   delinquencies, or (ii) “relaxation” of underwriting standards. Velocity’s business
  17   and borrowers were hit hard by the COVID-19 pandemic, and its stock price
  18   suffered. An unanticipated force majeure does not give rise to a securities claim.
  19                                        ARGUMENT
  20   I.    THE COMPLAINT FAILS TO STATE A SECTION 11 CLAIM
  21         A.     Velocity’s Underwriting Practice Statements Were Not Misleading
  22         Defendants’ opening brief demonstrated that Plaintiff cannot claim that
  23   Velocity neglected to disclose underwriting risks associated with its growing
  24   portfolio of short-term loans because (i) Velocity disclosed—in nearly identical
  25   terms—the very information Plaintiff claims was omitted, and (ii) the statements
  26   that Plaintiff challenges are classic “puffery.” ECF 45 (“Mot.”) at 7:26-9:21. In
  27   response, Plaintiff argues that Velocity failed to disclose that it (a) had “relaxed” its
  28   underwriting standards “to allow for exponential growth in origination of short-

                Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                   1
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 5 of 15 Page ID #:1182



   1   term” loans and (b) “expected the proportion of non-performing loans would
   2   increase as the newly-originated loans seasoned.” Opp. at 6:20-25. Plaintiff cites
   3   no well-pleaded facts to support these conclusory assertions, and the plain language
   4   of Velocity’s IPO disclosures shows that these assertions are false.1
   5         Increase of short-term loans: Velocity disclosed that it began originating
   6   short-term (“held for sale,” or “HFS”) loans in 2017, as well as their total amount
   7   for 2017-Q3 2019. Blake Decl. Ex. 1 (“S-1/A”) at 18, 24, 34, 107. Investors could
   8   clearly see they were a small, yet growing portion of the portfolio (000s):
   9          Time          HFS     HFS              Total           TL          HFS/
  10
             Period        Loans   Growth         Loans (“TL”)      Growth        TL
              2016            -       -            $1,046,679          -            -
  11          2017         $5,651   100%           $1,309,324        25%         0.43%
  12          2018         $78,446 1288%           $1,649,317        26%         4.76%
            Q1-3 2019     $170,440 117%            $1,949,311        18%         8.74%
  13

  14
       Id. at 24. Velocity also disclosed that its short-term borrowers had lower credit

  15
       scores and HFS loans were relatively risker than its primary (“held for investment,”

  16
       or “HFI”) loans. Id. at 34; Mot. at 8:15-24, n.4. In other words, Velocity disclosed

  17
       both the meaningful growth of these loans through Q3 2019 and their greater risk.

  18
       Nevertheless, Plaintiff wrongly accuses Defendants of insufficient IPO disclosure by

  19
       pointing to the virtually identical post-IPO description of these loans. The practical

  20
       equivalency of these disclosures defeats Plaintiff’s claim. See Mot. at 8:6-9:21.

  21
             Underwriting standards: Plaintiff fails to allege facts showing that Velocity

  22
       hid a pre-IPO “relaxation” of its underwriting standards. To the contrary, Velocity

  23
       explicitly disclosed its underwriting criteria for both its long-term and short-term

  24
       products (see S-1/A at 106-115) and its disclosures show that these criteria were

  25
       consistently applied through the time of the IPO (see S-1/A at 69). As Velocity

  26
       1
         Plaintiff also insists that Velocity failed to disclose that its “proportion of non-
  27   performing loans normally runs higher than [other] lender[s].” Opp. at 6:25-26. But
       Plaintiff cannot identify a single well-pleaded fact to support this bald assertion, and
  28   Velocity included risk factors explicitly warning of such differences. Mot. at 9, n.5.
               Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                  2
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 6 of 15 Page ID #:1183



   1   disclosed, its underwriting criteria primarily focus on Loan-to-Value (“LTV”) ratios
   2   (which it identifies as the “key statistic” and the “[p]rimary [underwriting]
   3   consideration” given that Velocity “expect[s] the property to be the primary source
   4   of repayment for each loan”), as well as credit scores and personal guarantees. See
   5   id. at 17-18, 69, 109-111. Velocity disclosed that it “target[s] a weighted average
   6   LTV range for the portfolio at time of origination of 60% to 75%,” which is
   7   applicable to both its long-term and short-term products. Id. at 17-18, 106-109.
   8   Velocity’s S-1 and 2019 10-K show Velocity remained well within this target range:
   9                              Loan-to-Value (“LTV”) Ratio
            Loans                   Q4 2019     Q3 2019     Q4 2018            Q4 2017
  10        Held for Sale            68.4%        68.1%      65.1%              69.7%
            Held for Investment      67.1%        66.9%      63.4%              64.3%
  11

  12   Id. at 69; Blake Decl. Ex. 7 (“10-K”) at 474. Velocity also had Q3 2019 personal
  13   guarantees of 99.9% of HFI loans and 100% of HFS loans, with weighted average
  14   credit scores of 706 and 660. S-1/A at 17-18. It met nearly identical standards in

  15   Q4 2019. See 10-K at 431-33 (99.9%/100% guarantees; 706/651 FICO scores).2
  16         Plaintiff now claims these disclosures were “buried,” “piecemeal,” and found
  17   only in a “28-page financial chart that contains a single-line item” and risk warnings
  18   27 pages earlier. Opp. at 7:1-21, 8:9-9:10. In fact, Velocity’s short-term HFS loans
  19   are discussed 125 times and Velocity dedicated entire sections of the Registration

  20   Statement to these loan products. See S-1/A at 18-19; 73-74; 107-108.

  21         Plaintiff also claims that Velocity’s risk disclosures were inadequate because

  22   they described risks as “hypothetical” when they were “already realized.” Opp. at

  23   7:22-8:8. This claim fails both because Velocity warned investors that its short-term

  24   loans “will involve a greater degree of risk,” S-1/A at 34 (emphasis added), and

  25   because it is not supported by well-pleaded facts. Velocity clearly disclosed or

  26   2
         Plaintiff also cannot contend that the 103% year-over-year increase in Velocity’s
       short-term loan portfolio through Q4 2019 was fueled by an undisclosed “decline”
  27   in its underwriting standards. Velocity fully disclosed both an even larger 117%
       increase in this portfolio through Q3 2019 and the relativity greater risks associated
  28   with short-term borrowers. See Mot. at 8:14-19; Opp. at 13:8-14.
               Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                  3
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 7 of 15 Page ID #:1184



   1   estimated its non-performing loan data (which included its HFS portfolio) for all
   2   periods through its IPO. Mot. at 1:27-2:6, 4:10-14. Tellingly, Plaintiff ignores this
   3   concededly accurate data, instead claiming that Velocity knew on January 17, 2020
   4   that its non-performing loan percentage would increase in Q1 2020, although the
   5   quarter was only two weeks old.3 Plaintiff offers no sound basis for this assertion.
   6         Finally, Plaintiff fails to distinguish Defendants’ multiple citations finding
   7   virtually identical statements non-actionable “puffery”, arguing that the statements
   8   are actionable because they “concern the crux of Velocity’s business.” Mot. at 9:6-
   9   21; Opp. at 9:11-10:1 (citing Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 47
  10   (2011)). Matrixx is inapposite; the Court stated the puffery doctrine “is not before
  11   us.” Id. at 33, n.2. And numerous courts have rejected Plaintiff’s very argument.
  12   See, e.g., Boca Raton Firefighters & Police Pension Fund v. Bahash, 506 F. App’x
  13   32, 37 (2d Cir. 2012) (statements were puffery due to “generic, indefinite nature,”
  14   despite claim they were “directly related” to business); In re Synchrony Fin. Sec.
  15   Litig., 450 F. Supp. 3d 127, 152 (D. Conn. 2020) (statements about “disciplined”
  16   underwriting were puffery, despite claim they were “central” to business).4
  17         B.     Velocity Did Not Omit Information About Its Loan Delinquencies
  18         Plaintiff claims Velocity hid that it was experiencing increasing loan
  19   delinquencies at the time of the IPO. Defendants’ opening brief established that, to
  20   the contrary, (i) Velocity accurately disclosed historical delinquency rates that had
  21   gradually increased over time; and (ii) Plaintiff relies entirely on hindsight to claim
  22
       3
          Plaintiff also argues that “risk disclosures must be reported under a subheading
  23   that adequately describes the risk that follows.” 17 C.F.R. § 229.105. The second
       risk factor listed in Velocity’s “Risks Related to Our Loan Portfolio” clearly states
  24   “Loans on properties in transition will involve a greater risk of loss than traditional
       investment-grade mortgage loans with fully insured borrowers.” S-1/A at 34.
  25
       4
         Defendants’ opening brief also showed that a number of the allegedly misleading
  26   statements Plaintiff challenges reflect opinions and that Plaintiff is required to plead
       that those opinions were not sincerely held. Mot. at 9-10, n.6 &16, n.9. Plaintiff
  27   argues that opinions can still be actionable if they mislead by omission. Opp. at
       10:2-18. Nevertheless, Plaintiff is still required to plead facts showing that contrary
  28   information was known at the time of the IPO. It has utterly failed to do so.
               Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                  4
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 8 of 15 Page ID #:1185



   1   that Velocity knew in January 2020 that there would be a “dramatic[] increase” in
   2   delinquencies in Q1 and Q2 2020, particularly given the post-IPO impact of
   3   COVID-19. Mot. at 10:1-15:20. Plaintiff now concedes that Velocity’s historical
   4   financial data was accurate as disclosed (Opp. at 10:22-11:3)5 and that it showed a
   5   gradual increase in non-performing loans over time (Opp. at 12:18-22). Plaintiff
   6   then offers convoluted and unmeritorious theories in an effort to salvage its claim.6
   7         Plaintiff argues that Defendants created a “rosy picture” of Velocity’s health
   8   by omitting information “available to them at the time of the IPO [about] the actual
   9   4Q19 delinquency rates.” Opp. at 11:14-18. However, Velocity estimated its total
  10   portfolio’s non-performing loan rate for Q4 2019 to be “between 6.50% and 6.90%
  11   of total loans . . . compared to . . . 6.13% as of [Q3 2019], and of 5.85% as of [Q4
  12   2018].” S-1/A at 20. That estimate proved correct: Velocity’s audited Q4 2019
  13   number fell within the estimate, at 6.88%. 10-K at 473. Plaintiff now suggests that
  14   Velocity’s Q4 2019 estimates—provided for key metrics in lieu of full audited
  15   numbers because the IPO took place within weeks of quarter end—were misleading
  16

  17   5
         The Complaint repeatedly claimed that Velocity reported inaccurate Q2 2019 loan
       delinquency data in its Registration Statement. Compl. ¶ 43. Defendants’ opening
  18   brief established both that the figures in question were accurate and that they were
       only included in a draft Registration Statement and thus were not actionable. Mot.
  19   at 10-11, n.7. Plaintiff offers no response to these to these arguments and thus has
       abandoned these claims. See, e.g., Carbajal v. HSBC Bank USA, N.A., No. 16-cv-
  20   9297, 2017 WL 7806586, at *6 (C.D. Cal. May 16, 2017) (“Plaintiff fails to address
       this issue in her opposition, thus effectively conceding the argument.”).
  21
       6
          Plaintiff questions Defendants’ citation to a Second Circuit case for the
  22   proposition that “a violation of federal securities law cannot be premised upon a
       company’s disclosure of accurate historical data.” Mot. at 10:14-21; Opp. at 11:8.
  23   Ninth Circuit precedent for this point is legion. See, e.g., In re Dropbox Sec. Litig.,
       No. 19-cv-06348, 2020 WL 6161502, at *7 (N.D. Cal. Oct. 21, 2020) (“Courts . . .
  24   have repeatedly refused to find disclosure of accurate historical data misleading”);
       Melot v. JAKKS Pac., Inc., No. 13-cv-05388, 2014 WL 12589334, at *10 (C.D. Cal.
  25   June 6, 2014) (“‘[A]ccurate statements of past performance’ are not actionable as a
       matter of law.”). Plaintiff then argues that the “Ninth Circuit has also held that even
  26   literally true statements may mislead, due to their context and manner of
       presentation.” Opp. at 11:9-13. But that principle is inapplicable to the accurate
  27   reporting of historical data. Indeed, both cases that Plaintiff cites rely on In re
       Convergent Tech. Sec. Litig., 948 F.2d 507, 513 (9th Cir. 1991), where the Ninth
  28   Circuit held disclosures which “simply report past performance” are not actionable.
               Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                  5
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 9 of 15 Page ID #:1186



   1   because Velocity did not also include estimates of <90 day “delinquent but not yet
   2   non-performing loans” as it had for its audited Q3 numbers and would in subsequent
   3   quarterly reports. Opp. at 13:16-19. Plaintiff posits that this more granular data,
   4   specific to Velocity’s HFI loans, shows an undisclosed “rising [delinquency] trend”
   5   which he claims were “poised to become non-performing.” Opp. at 12:10-13:23.
   6   But the undisputed HFI delinquency numbers belie that position (000s):
   7       Loans Held for Investment        Q3 2019                        Q4 2019
   8       Current                   $1,509,537 85.90%               $1,559,373 84.60%
             30-59 days past due      $110,484    6.30%               $123,704 6.70%
   9         60-89 days past due       $34,729    2.00%                $48,062   2.60%
           Nonperforming loans:
  10         90+ days past due         $20,894    1.20%                $24,790     1.30%
  11         Bankruptcy                $9,626     0.50%                $8,695      0.50%
             In foreclosure            $71,441    4.10%                $78,666     4.30%
  12       Total nonperforming loans  $101,961    5.80%               $112,151     6.10%
           Total loans HFI           $1,756,711 100%                 $1,843,290    100%
  13

  14   See S-1/A at 71; 10-K at 475. These data show absolute quarter-to-quarter increases
  15   of 0.40% and 0.60% for 30-59 and 60-89 day delinquencies, respectively, compared
  16   to Plaintiff’s characterization of “increas[ing] 12%” and “increasing by 30%” on a
  17   relative basis. Opp. at 13:19-23 (emphasis in original). Plaintiff’s effort to
  18   manipulate statistical data does not change the fact that the absolute change is
  19   clearly immaterial, as is the relative change in such a small component of Velocity’s
  20   overall portfolio. C.f. In re Ply Gem Holdings, Inc. Sec. Litig., 135 F. Supp. 3d 145,
  21   153 (S.D.N.Y. 2015) (declining to consider “relative rather than absolute percentage
  22   change”). Given that the final Registration Statement was filed on January 6,
  23   2020—six days after the end of Q4 2019—Defendants had no obligation to disclose
  24   additional detail, particularly since its other recent disclosures had shown a similar
  25   slow increase in non-performing loans. See Mot. at 11:1-13:5.7
  26   7
         Plaintiff argues that Defendants did not “describe the risk associated with the
       increasing delinquency buckets in light of the increased number of riskier loans in
  27   the Company’s portfolio.” Opp. at 13:16-19. The problem with this theory is that
       the data in question relates exclusively to Velocity’s HFI loan portfolio, and does not
  28   reflect any changes to Velocity’s short-term HFS loan portfolio. See S-1/A at 71.
               Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                  6
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 10 of 15 Page ID #:1187



    1         Unable to point to well-pleaded facts showing an undisclosed material
    2   increase in delinquencies in Q4 2019, Plaintiff argues that Velocity was aware of a
    3   “dramatic increase” in delinquencies at the time of the IPO, because it later reported
    4   increased delinquencies as of Q1 2020, April 2020 and Q2 2020. This is pure
    5   hindsight pleading, and fails to show that Velocity had any contemporaneous
    6   information rendering its IPO disclosures inaccurate. Plaintiff contends the post-
    7   IPO increases in delinquency rates somehow prove “that the undisclosed, pre-IPO
    8   relaxation of underwriting processes and the delinquency levels Defendants were
    9   aware about at the time of the IPO, should have been disclosed in the Offering
   10   Materials.” Opp. at 14, n.8. This argument fails because, as discussed above,
   11   Plaintiff offers no well-pleaded facts showing that there was ever a “relaxation” of
   12   underwriting criteria or an undisclosed known increase in delinquencies. Plaintiff
   13   provides no basis to infer that Defendants had any post-December 31, 2019
   14   delinquency information at the time of the IPO.8 Courts generally recognize that
   15   such interim data cannot support a disclosure claim. See Mot. at 12:8-13:5. This
   16   Court should similarly reject Plaintiff’s hindsight pleading. Id.; Mot. at 15:16-20.9
   17         Finally, Plaintiff claims he has adequately pleaded that a dramatic increase in
   18   delinquencies was “already happening at the time of the IPO” because “according to
   19   Velocity’s CFO [the increase] was something that the Company ‘expected.’” Opp.
   20   at 14:1-9. As discussed in Defendants’ opening brief, this contention is meritless.
   21   Velocity’s CFO, in discussing the <2% increase in non-performing loans between
   22   Q4 2019 and Q1 2020, noted “some” portion of that increase was due to COVID-19
   23
        8
   24     Indeed, as the above chart shows, Velocity considers loans “current” up to 30 days
        after their due date; the IPO was only 17 days into the month. See S-1/A at 71, 224.
   25
        9
          Plaintiff also attacks an argument that Defendants did not assert, Opp. at 14:19-
   26   15:25, claiming Defendants assert a negative causation defense because they point
        out that Velocity’s stock price dropped in mid-March 2020, when broader markets
   27   fell sharply due to COVID-19 related news. See Mot. at 5:7-14; Blake Decl. Exs. 3-
        5. Defendants point to these facts not to raise a negative causation defense at this
   28   time, but to further highlight the fraud-by-hindsight nature of Plaintiff’s arguments.
                Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                  7
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 11 of 15 Page ID #:1188



    1   and some was due to expected “seasoning” (i.e., rising delinquency rates as loans
    2   age). Mot. at 15:3-20. Plaintiff has no well-pleaded allegations showing any non-
    3   COVID related increase in Q1 2020 delinquencies would have been material or
    4   deviated from existing trends.10 Further, Velocity later stated that the clear majority
    5   of its increased delinquencies were directly related to COVID-19. See Mot. at 15:6-
    6   10 (increase in nonperforming loans through April 30 was “mainly [an] eﬀect of
    7   COVID”); Blake Decl. Ex. 11 at 873 (“The increase in total nonperforming loans as
    8   of June 30, 2020 was primarily attributed to the COVID-19 pandemic.”).11
    9         C.     Velocity Did Not Misrepresent Real Estate Market Conditions
   10         Defendants’ opening brief refuted Plaintiff’s claim that Velocity should have
   11   warned investors about the future impact of COVID-19. In particular, Defendants
   12
        10
           Velocity has profited from non-performing loans by managing its portfolio to
   13   resolve delinquencies before they result in foreclosures. S-1/A at 72. Pre-IPO
        resolutions had led to a net gain of $4.9 million, or 2.9% of loan balances, largely
   14   due to default interest and prepayment penalties. Id. Given this, Velocity had no
        reason to hide delinquencies, nor would minor delinquency rate changes be material.
   15
        11
           Plaintiff seeks to rely on a statement from Velocity’s CFO, Mark Szczepaniak,
   16   during the May 13, 2020 earnings call, that “a ‘chuck’ [sic] of the increase [in
        delinquencies] were loans that underwriters decided ‘ha[d] nothing to do with
   17   COVID.’” Opp. at 5:3-10. In April 2020, Velocity implemented a voluntary
        COVID forbearance program which let borrowers apply for temporary payment
   18   relief. The Company disclosed that as of May 13, it had approved 575 forbearance
        requests and rejected 98 others. In response to a question, Mr. Szczepaniak stated a
   19   “chunk” of the loans included in Velocity’s 9.9% non-performing rate as of April
        30, 2020 “could have” included “some of” the 98 loans that did not qualify for
   20   forbearance. Blake Decl. Ex. 9 at 588. As the Company explained, it is “not an
        automatic or mandatory forbearance, so we’re actually underwriting every request,
   21   so we have the borrower ﬁll out an application, explain their situation, [etc.].” Id. at
        585. Mr. Szczepaniak’s statement does not give rise to an inference about what
   22   Velocity expected its April 2020 delinquency rate to be at the time of the January
        2020 IPO. It also does not state how many, if any, of the 98 rejected requests were
   23   included in the non-performing loan rate, or why such applications were rejected
        (e.g., incomplete documentation). The possibility that some loans became non-
   24   performing for reasons other than COVID-19 does not change the fact that the main
        reason for the increased non-performing loan rate was COVID-19. Similarly,
   25   Plaintiff claims that because only $19.1 million in non-performing loans were
        granted forbearance as of June 30, 2020, the remaining non-performing loans must
   26   not have been COVID-related and thus should have been foreseeable as of the IPO.
        Opp. at 5:6-10. This assertion fails because, inter alia, the forbearance program was
   27   voluntary and, as explained above, Plaintiff fails to plead facts showing a change to
        underwriting standards or other developments that would allow Velocity to predict
   28   an increase in its non-performing loan rate in the quarters following its IPO.
                Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                   8
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 12 of 15 Page ID #:1189



    1   explained that (i) the challenged statements are non-actionable puffery; (ii) Plaintiff
    2   has not alleged that Velocity could have foreseen the future impact of COVID-19 at
    3   the time of its IPO; and (iii) Velocity adequately warned investors about risks
    4   arising from both natural and economic disasters—and COVID-19 qualifies as both.
    5   Mot. at 15:21-18:15. Plaintiff offers only a token response. Opp. at 16:1-19:21.
    6         Plaintiff claims the challenged statements about Velocity’s ability to
    7   “generate attractive returns through various business cycles” and to “effectively
    8   compete” are not puffery because they “address specific aspects” that the Company
    9   knew “to be performing poorly.” Opp. at 16:23-17:2 (citing Azar v. Yelp, Inc., 2018
   10   WL 6182756, at *12 (N.D. Cal. Nov. 27, 2018)). In Yelp, Plaintiff claimed
   11   statements that “fundamentals” about a local advertising program “are in place and
   12   really strong,” were misleading because Defendants knew the program was doing
   13   poorly. Id. Here, by contrast, the challenged statements relate to Velocity’s whole
   14   business, not a specific program, and Plaintiff pleads no facts showing Defendants
   15   knew of a general downturn in Velocity’s business at the time of the IPO. See supra
   16   at 7-8. Velocity’s generic statements are thus classic puffery, routinely found non-
   17   actionable by multiple courts. See Mot. at 16:4-19.12
   18         Plaintiff also retreats from his claim that Defendants “failed to disclose the
   19   potential impact of a brewing pandemic” (Compl. ¶ 6)—he concedes that
   20   “Defendants were [not] required to predict the full extent of COVID’s impact on its
   21   business,” and argues only that “they were required to acknowledge the risks of a
   22   disease outbreak that had gained worldwide attention.” Opp. at 18:7-18. Even this
   23   diluted claim fails. Velocity clearly warned investors that “acts of God” could
   24   meaningfully impact delinquency rates, S-1/A at 36, and Plaintiff pleads no facts
   25   suggesting Defendants were (or could have been) aware of a material COVID-19
   26
        12
           See also, e.g., Murphy v. Precision Castparts Corp., No. 16-cv-00521, 2020 WL
   27   4040827, at *16 (D. Or. July 17, 2020) (“strong” growth and “good demand” are
        puffery); In re Splash Tech Holdings, Inc. Sec. Litig., 160 F. Supp. 2d 1059, 1076-
   28   77 (N.D. Cal. 2001) (“strong demand” and “solid” position are puffery).
                Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                   9
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 13 of 15 Page ID #:1190



    1   risk to Velocity’s business on January 17, 2020—weeks before the first reported
    2   U.S. case and months before the declaration of a U.S. national emergency. See Mot.
    3   at 5:9-11. Plaintiff ignores this timeline, detailed in Defendants’ brief, stating
    4   instead that the virus had “gained worldwide attention” as of the IPO. Tellingly,
    5   even the WHO release Plaintiff cites contradicts his position: “[t]he evidence is
    6   highly suggestive that the outbreak is associated with exposures in one seafood
    7   market in Wuhan”; “there is no infection among healthcare workers”; and “no clear
    8   evidence of human to human transmission.” See Opp. at 18, n.13. While COVID’s
    9   impact is now clear, Plaintiff alleges no facts showing Velocity knew at its IPO that
   10   COVID would materially affect its business, or that a general warning of pandemics
   11   or COVID would have provided investors any meaningful information.13
   12         D.     Velocity Made All Required Disclosures Under Items 303 and 105
   13         Plaintiff wrongly claims Velocity failed to disclose “known risks” under SEC
   14   Regulation S-K. Defendants disclosed all risks that were known at the time of the
   15   IPO, including delinquency risks. See Mot. at 18:20-19:2; supra at 1-8.14
   16   II.   THE COMPLAINT SHOULD BE DISMISSED WITH PREJUDICE
   17         The amended complaint relies exclusively on hindsight, mischaracterizations
   18   and contradictory theories of liability and should be dismissed with prejudice.
   19

   20

   21

   22

   23
        13
           Plaintiff wrongly argues that Defendants asserted a “truth-on-the-market” defense
   24   by arguing that the Complaint fails to allege that they had non-public information
        about the status of COVID-19 at the time of the IPO. Opp. at 18:19-19:9. Instead,
   25   Defendants raise this point simply to show that there are no allegations that they (or,
        for that matter, the investing public) anticipated that COVID-19 would take the
   26   course that it ultimately did. The securities laws do not require clairvoyance.
   27   14
           Plaintiff also fails to state a Section 15 claim, both because he has not pleaded a
        primary Section 11 violation and because he fails to plead control of the Individual
   28   Defendants or Velocity. See Mot. at 19:13-19. Plaintiff offers little response.
                Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                   10
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 14 of 15 Page ID #:1191



    1   Dated: December 7, 2020
    2   SIMPSON THACHER & BARTLETT LLP DAVIS POLK & WARDWELL LLP
    3   By /s/ Stephen Blake        ____             By /s/ Neal Potischman___
        STEPHEN P. BLAKE (SBN 260069)                Neal A. Potischman (SBN 254862)
    4   sblake@stblaw.com                            neal.potischman@davispolk.com
        2475 Hanover Street                          1600 El Camino Real
    5   Palo Alto, California 94304                  Menlo Park, California 94025
    6   CHET A. KRONENBERG (SBN 222335)              CHARLES S. DUGGAN
        ckronenberg@stblaw.com                       charles.duggan@davispolk.com
    7   1999 Avenue of the Stars, 29th Floor         DANA M. SESHENS
        Los Angeles, California 90067                dana.seshens@davispolk.com
    8                                                (admitted pro hac vice)
                                                     450 Lexington Avenue
    9                                                New York, New York 10017
   10                                                DAVID G. HALM (SBN 179957)
                                                     David.Halm@qpwblaw.com
   11                                                QUINTAIROS, PRIETO, WOOD &
                                                     BOYER, P.A.
   12                                                500 N. Brand Blvd., Suite 1650
                                                     Glendale, California 91203
   13
        Attorneys for the Velocity Defendants        Attorneys for the Underwriter
   14   and Snow Phipps                              Defendants
   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

               Reply Memorandum of Points and Authorities IFSO Motion to Dismiss
                                                11
Case 2:20-cv-06780-RGK-PLA Document 51 Filed 12/07/20 Page 15 of 15 Page ID #:1192



    1                                     ECF Certification
    2         Pursuant to L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
    3   listed, and on whose behalf the filing is submitted, concur in the filing’s content
    4   and have authorized the filing.
    5   Dated: December 7, 2020                 SIMPSON THACHER & BARTLETT LLP
    6                                           By        /s/ Stephen Blake
                                                     Stephen P. Blake (SBN 260069)
    7                                                sblake@stblaw.com
                                                     2475 Hanover Street
    8                                                Palo Alto, CA 94304
                                                     Telephone: (650) 251-5153
    9                                                Facsimile: (650) 251-5002
   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
